Order entered March 6, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00312-CR

                             AMADOR DONJUAN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 29206-422

                                         ORDER
        The State’s March 3, 2013 unopposed motion to extend the time for filing the State’s

brief is GRANTED. The brief received by the Court on March 3, 2013 shall be considered filed

as of that date.


                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE